
	

113 HR 4927 IH: To designate the facility of the United States Postal Service located at 14 3rd Avenue, NW., in Chisholm, Minnesota, as the “James L. Oberstar Memorial Post Office Building”.
U.S. House of Representatives
2014-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4927
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2014
			Mr. Nolan (for himself, Mr. Walz, Mr. Ellison, Mrs. Bachmann, and Ms. McCollum) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal Service located at 14 3rd Avenue, NW., in
			 Chisholm, Minnesota, as the James L. Oberstar Memorial Post Office Building.
	
	
		1.James L. Oberstar Memorial Post Office Building
			(a)DesignationThe facility of the United States Postal Service located at 14 3rd Avenue, NW., in Chisholm,
			 Minnesota, shall be known and designated as the James L. Oberstar Memorial Post Office Building.
			(b)ReferencesAny references in a law, map, regulation, document, paper, or other record of the United States to
			 the facility referred to in subsection (a) shall be deemed to be a
			 reference to the James L. Oberstar Memorial Post Office Building.
			
